              Case 1:20-cv-07899-PAC Document 23 Filed 02/05/21 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X

CARDINAL MOTORS, INC.,

                                 Plaintiff,
                                                                       Case No. 7:20-cv-07899
        -against-
                                                                       [PROPOSED]
H&H SPORTS PROTECTION USA, INC.,
                                                              STIPULATED PROTECTIVE ORDER
                                  Defendant.



----------------------------------------X

        The Court recognizes that at least some of the documents and information ("materials") being

sought through discovery in the above-captioned action are, for competitive reasons, normally kept

confidential by the parties. The parties have agreed to be bound by the terms of this Protective Order

("Order") in this action.

       The materials to be exchanged throughout the course of the litigation between the parties may

contain trade secret or other confidential research, technical, cost, price, marketing or other commercial

information, as is contemplated by Federal Rule of Civil Procedure 26(c)(l)(G). The purpose of this Order

is to protect the confidentiality of such materials as much as practical during the litigation. THEREFORE:

                                              DEFINITIONS

        1.     The term "confidential information" will mean and include information contained or

disclosed in any materials, including documents, portions of documents, answers to interrogatories,

responses to requests for admissions, trial testimony, deposition testimony, and transcripts of trial

testimony and depositions, including data, summaries, and compilations derived therefrom that is deemed

to be confidential information by any party to which it belongs.

       2.      The term "materials" will include, but is not be limited to: electronically-stored
                                                    1
             Case 1:20-cv-07899-PAC Document 23 Filed 02/05/21 Page 2 of 9



information, including emails and computer files; documents; correspondence; memoranda; bulletins;

blueprints; specifications; customer lists or other material that identify customers or potential customers;

price lists or schedules or other matter identifying pricing; minutes; telegrams; letters; statements;

cancelled checks; contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk

diaries; appointment books; expense accounts; recordings; photographs; motion pictures; compilations

from which information can be obtained and translated into reasonably usable form through detection

devices; sketches; drawings; notes (including laboratory notebooks and records); reports; instructions;

disclosures; other writings; models and prototypes and other physical objects.

       3.      The term "counsel" will mean outside counsel of record, and other attorneys, paralegals,
secretaries, and other support staff employed in the law firms identified below:


       •    HANDAL & MOROFSKY, LLC
            83 East Avenue, Suite 308
            Norwalk, CT 06851

       •    LEWIS KOHN & WALKER, LLP
            17085 Via Del Campo
            San Diego, CA 92127

       •    LAW OFFICES OF TODD WENGROVSKY, PLLC
            285 Southfield Road, Box 585
            Calverton, NY 11933

                                           GENERAL RULES

       4.      Each party to this litigation that produces or discloses any materials, answers to
interrogatories, responses to requests for admission, trial testimony, deposition testimony, and transcripts
of trial testimony and depositions, or information that the producing party believes should be subject to
this Protective Order may designate the same as "CONFIDENTIAL" or "CONFIDENTIAL - FOR
COUNSEL ONLY."
               a.      Designation as "CONFIDENTIAL": Any party may designate information as
                       "CONFIDENTIAL" only if, in the good faith belief of such party and its counsel,
                       the unrestricted disclosure of such information could be potentially prejudicial to

                                                     2
              Case 1:20-cv-07899-PAC Document 23 Filed 02/05/21 Page 3 of 9



                       the business or operations of such party.
               b.      Designation as "CONFIDENTIAL - FOR COUNSEL ONLY": Any party may
                       designate information as "CONFIDENTIAL- FOR COUNSEL ONLY" only if, in
                       the good faith belief of such party and its counsel, the information is among that
                       considered to be most sensitive by the party, including but not limited to trade secret
                       or other confidential research, development, financial or other commercial
                       information.
       5.      In the event the producing party elects to produce materials for inspection, no marking need
be made by the producing party in advance of the initial inspection. For purposes of the initial inspection,
all materials produced will be considered as "CONFIDENTIAL - FOR COUNSEL ONLY," and must be
treated as such pursuant to the terms of this Order. Thereafter, upon selection of specified materials for
copying by the inspecting party, the producing party must, within a reasonable time prior to producing
those materials to the inspecting party, mark the copies of those materials that contain confidential
information with the appropriate confidentiality marking.
       6.      Whenever a deposition taken on behalf of any party involves a disclosure of confidential
information of any party:
               a.      the deposition or portions of the deposition must be designated as containing
                       confidential information subject to the provisions of this Order; such designation
                       must be made on the record whenever possible, but a party may designate portions
                       of depositions as containing confidential information after transcription of the
                      proceedings; a party will have until fourteen (14) days after receipt of the deposition
                       transcript to inform the other party or parties to the action of the portions of the
                      transcript to be designated "CONFIDENTIAL" or "CONFIDENTIAL - FOR
                       COUNSEL ONLY";
               b.     the disclosing party will have the right to exclude from attendance at the deposition,
                      during such time as the confidential information is to be disclosed, any person other
                      than the deponent, counsel (including their staff and associates), the court reporter,
                      and the person(s) agreed upon pursuant to paragraph 8 below; and
               c.     the originals of the deposition transcripts and all copies of the deposition must bear
                      the legend "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL ONLY,"
                      as appropriate, and the original or any copy ultimately presented to a court for filing
                      must not be filed unless it can be accomplished under seal, identified as being
                                                   3
             Case 1:20-cv-07899-PAC Document 23 Filed 02/05/21 Page 4 of 9



                       subject to this Order, and protected from being opened except by order of this
                       Court.
       7.      All confidential information designated as "CONFIDENTIAL" or "CONFIDENTIAL
FOR COUNSEL ONLY" must not be disclosed by the receiving party to anyone other than those persons
designated within this order and must be handled in the manner set forth below and, in any event, must
not be used for any purpose other than in connection with this litigation, unless and until such designation
is removed either by agreement of the parties, or by order of the Court.
       8.      Information designated "CONFIDENTIAL - FOR COUNSEL ONLY" must be viewed
only by counsel (as defined in paragraph 3) of the receiving party, and by independent experts under the
conditions set forth in this Paragraph. The right of any independent expert to receive any confidential
information· will be subject to the advance approval of such expert by the producing party or by permission
of the Court. The party seeking approval of an independent expert must provide the producing party with
the name and curriculum vitae of the proposed independent expert, and an executed copy of the form
attached hereto as Exhibit A, in advance of providing any confidential information of the producing party
to the expert. Any objection by the producing party to an independent expert receiving confidential
information must be made in writing within fourteen (14) days following receipt of the identification of
the proposed expert. Confidential information may be disclosed to an independent expert if the fourteen
( 14) day period has passed and no objection has been made. The approval of independent experts must
not be unreasonably withheld.
       9.      Information designated "CONFIDENTIAL" must be viewed only by counsel (as defined
in paragraph 3) of the receiving party, by independent experts (pursuant to the terms of paragraph 8), by
court personnel, and by the additional individuals listed below, provided each such individual has read
this Order in advance of disclosure and has agreed in writing to be bound by its terms:
               a.      Executives who are required to participate in policy decisions with reference to this
                       action;
               b.      Technical personnel of the parties with whom Counsel for the parties find it
                      necessary to consult, in the discretion of such counsel, in preparation for trial of
                      this action; and
               c.     Stenographic and clerical employees associated with the individuals identified
                      above.
       10.     With respect to material designated "CONFIDENTIAL" or "CONFIDENTIAL - FOR
COUNSEL ONLY," any person indicated on the face of the document to be its originator, author or a
                                                     4
              Case 1:20-cv-07899-PAC Document 23 Filed 02/05/21 Page 5 of 9



recipient of a copy of the document, may be shown the same.
        11.    All infonnation which has been designated as "CONFIDENTIAL" or "CONFIDENTIAL
- FOR COUNSEL ONLY" by the producing or disclosing party, and any and all reproductions of that
information, must be retained in the custody of the counsel for the receiving party identified in paragraph
3, except that independent experts authorized to view such information under the terms of this Order may
retain custody of copies such as are necessary for their participation in this litigation.
        12.    Before any materials produced in discovery, answers to interrogatories, responses to
requests for admissions, deposition transcripts, or other documents which are designated as confidential
information are filed with the Court for any purpose, the party seeking to file such material must seek
permission of the Court to file the material under seal.
        13.    At any stage of these proceedings, any party may object to a designation of the materials
as confidential information. The party objecting to confidentiality must notify, in writing, counsel for the
designating party of the objected-to materials and the grounds for the objection. The parties shall first try
to resolve such objection on an informal basis. If the dispute is not resolved consensually between the
parties within seven (7) days of receipt of such a notice of objections, the objecting party may move the
Court for a ruling on the objection. The party seeking the designation of confidential information shall
bear the burden of proving that the information should be so-designated. The materials at issue must be
treated as confidential information, as designated by the designating party, until the Court has ruled on the
objection or the matter has been otherwise resolved.
        14.    All confidential information must be held in confidence by those inspecting or receiving
it, and must be used only for purposes of this action. Counsel for each party, and each person receiving
confidential information must take reasonable precautions to prevent the unauthorized or inadvertent
disclosure of such information. If confidential information is disclosed to any person other than a person
authorized by this Order, the party responsible for the unauthorized disclosure must immediately bring all
pertinent facts relating to the unauthorized disclosure to the attention of the other parties and, without
prejudice to any rights and remedies of the other parties, make every effort to prevent further disclosure
by the party and by the person(s) receiving the unauthorized disclosure.
       15.     No party will be responsible to another party for disclosure of confidential information
under this Order if the information in question is not labeled or otherwise identified as such in accordance
with this Order.
       16.         If a party, through inadvertence, produces any confidential information without labeling
or marking or otherwise designating it as such in accordance with this Order, the designating party may
                                                   5
             Case 1:20-cv-07899-PAC Document 23 Filed 02/05/21 Page 6 of 9



give written notice to the receiving party that the document or thing produced is deemed confidential
information, and that the document or thing produced should be treated as such in accordance with that
designation under this Order. The receiving party must treat the materials as confidential, once the
designating party so notifies the receiving party. If the receiving party has disclosed the materials before
receiving the designation, the receiving party must notify the designating party in writing of each such
disclosure. Counsel for the parties will agree on a mutually acceptable manner of labeling or marking the
inadvertently produced materials as "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL
ONLY" - SUBJECT TO PROTECTIVE ORDER.
       17.     Nothing within this order will prejudice the right of any party to object to the production
of any discovery material on the grounds that the material is protected as privileged or as attorney work
product.
       18.     Nothing in this Order will bar counsel from rendering advice to their clients with respect
to this litigation and, in the course thereof, relying upon any information designated as confidential
information, provided that the contents of the information must not be disclosed.
       19.     This Order will be without prejudice to the right of any party to oppose production of any
information for lack of relevance or any other ground other than the mere presence of confidential
information. The existence of this Order must not be used by either party as a basis for discovery that is
otherwise improper under the Federal Rules of Civil Procedure.
       20.     Nothing within this order will be construed to prevent disclosure of confidential
information if such disclosure is required by law or by order of the Court.
       21.     Upon final termination of this action, including any and all appeals, counsel for each party
must, upon request of the producing party, return all confidential information to the party that produced
the information, including any copies, excerpts, and summaries of that information, or must destroy same
at the option of the receiving party, and must purge all such information from all machine-readable media
on which it resides. Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
memoranda, motions, and other documents filed with the Court that refer to or incorporate confidential
information, and will continue to be bound by this Order with respect to all such retained information.
Further, attorney work product materials that contain confidential information need not be destroyed, but,
if they are not destroyed, the person in possession of the attorney work product will continue to be bound
by this Order with respect to all such retained information.
       22.     The restrictions and obligations set forth within this order will not apply to any information
that: (a) the parties agree should not be designated confidential information; (b) the parties agree, or the
                                                     6
              Case 1:20-cv-07899-PAC Document 23 Filed 02/05/21 Page 7 of 9



Court rules, is already public knowledge; (c) the parties agree, or the Court rules, has become public
knowledge other than as a result of disclosure by the receiving party, its employees, or its agents in
violation of this Order; or (d) has come or will come into the receiving party's legitimate knowledge
independently of the production by the designating party. Prior knowledge must be established by pre-
production documentation.
        23.     The restrictions and obligations within this order will not be deemed to prohibit discussions
of any confidential information with anyone if that person already has or obtains legitimate possession of
that information.
        24.     Transmission by email or some other currently utilized method of transmission 1s
acceptable for all notification purposes within this Order.
        25.    This Order may be modified by agreement of the parties, subject to approval by the Court.
        26.     The Court may modify the terms and conditions of this Order for good cause, or in the
interest of justice, or on its own order at any time in these proceedings. The parties prefer that the Court
provide them with notice of the Court's intent to modify the Order and the content of those modifications,
prior to entry of such an order.

Dated: January 22, 2021
                                              HANDAL & MOROFSKY, LLC
                                                         llwi;'{&J~M
                                              By:     s/ Anthony H Handal
                                                      Anthony H. Handal

                                              83 East Avenue, Suite 308
                                              Norwalk, CT 06851
                                              Telephone: (917) 880-0811
                                              Email: handal@HandalGlobal.com

                                              Attorneys for Plaint[IJ,
                                              Cardinal Motors, Inc.


                                              LEWIS KOHN & WALKER LLP


                                              By: __s/_K,_e_n~tM
                                                               ~ . W.
                                                                   _ a_l~ke_r_[~~    )1J/~
                                                    Kent M. Walker
                                                    Michael T. Lane
                                                    (admitted pro hac vice)

                                                     7
            Case 1:20-cv-07899-PAC Document 23 Filed 02/05/21 Page 8 of 9



                                             17085 Via Del Campo
                                             San Diego, California 92127
                                             Telephone: (858) 436-1330
                                             Facsimile: (858) 436-1349
                                             Email: kwalker@lewiskohn.com
                                             Email: mlane@lewiskohn.com

                                             LAW OFFICES OF TODD WENGROVSKY, PLLC
                                                    Todd Wengrovsky
                                             285 Southfield Road, Box 585
                                             Calverton, NY 11933
                                             Telephone: (631) 727-3400
                                             Facsimile: (631) 727-3401

                                             Attorneys for Defendant,
                                             H&H Sports Protection USA, Inc.



                             5th
IT IS SO ORDERED this _ __ day of _February
                                   _ __                   2021



                                                     Hon. Paul A. Crotty
                                                     United States District Judge

                                     SIGNATURE CERTIFICATION

        Pursuant to Section 8.5 of the SDNY Electronic Case Filing Rules, I hereby certify that the content
of this document is acceptable to Anthony Handal, counsel for Plaintiff, and that I have obtained Mr.
Handal' s authorization to affix his signature to this document.

       I declare under penalty of perjury that the foregoing is true and correct and executed on November
2, 2020, in San Diego, California.

                                             Isl Kent M Walker
                                             KENT M. WALKER
                                             kwalker@lewiskohn.com
                                             Attorney for Defendant




                                                     8
              Case 1:20-cv-07899-PAC Document 23 Filed 02/05/21 Page 9 of 9




                                                EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------x

CARDINAL MOTORS, INC.,

                                 Plaintiff,
                                                                         Case No. 7:20-cv-07899
        -against-
                                                                  AGREEMENTTOBEBOUNDBY
H&H SPORTS PROTECTION USA, INC.,
                                                                     PROTECTIVE ORDER
                                   Defendant.



----------------------------------------X


       I hereby certify that I have read and that I understand the Protective Order dated _ _ _ _ __

2020, in the above-captioned matter ("Order") and agree to be bound by its terms. I agree that I will not

disclose or discuss "Confidential" or "Confidential - Attorneys' Eyes Only" documents, information, or

materials with any person other than counsel of record for the parties and any other person entitled under

the Order to access such documents, information, or materials. I further agree that I will return to counsel

of record all "Confidential" and "Confidential - Attorneys' Eyes Only" documents, information, and

material in my possession at the conclusion of this case.

       I hereby consent to the jurisdiction of the United States District Court for the Southern District of

New York for the purposes of enforcing the Order.

DATED: - - - -- -- - --
                                                     Name (printed)
                                                     Address:


                                                     Name (signature)




                                                     9
